Citation Nr: 1105319	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 
2006, for the award of a 20 percent disability rating for lumbar 
spine degenerative disc disease.

2.  Entitlement to a disability rating greater than 20 percent 
for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1970 and from February 1981 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
from RO decisions dated in March 2002 and September 2006.  The 
claim for an increased disability rating for lumbar spine 
degenerative disc disease was previously before the Board in 
March 2006, when it was remanded for further evidentiary 
development.  Following such development, the RO granted a 
20 percent disability rating in the September 2006 decision.  An 
effective date of August 15, 2006, was assigned.  The Veteran 
filed a timely challenge to the effective date assigned, 
asserting that an earlier effective date was warranted.  

The issue of entitlement to a disability rating greater than 
20 percent for lumbar spine degenerative disc disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The report of a February 2003 VA examination reflects a 
combined range of thoracolumbar motion of 225 degrees; increased 
functional impairment is not shown prior to February 2003.  

2.  Greater lumbosacral functional impairment is established for 
the record following an April 2006 incident when the Veteran was 
raking his lawn and tweaked his back; increased functional 
impairment is not shown prior to April 2006.




CONCLUSIONS OF LAW

1.  An effective date of February 25, 2003, and no earlier, is 
warranted for the assignment of a 10 percent disability rating 
for lumbar spine degenerative disc disease.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2010).

2.  An effective date of April 30, 2006, and no earlier, is 
warranted for the assignment of a 20 percent disability rating 
for lumbar spine degenerative disc disease.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an earlier effective date for the award of 
a 20 percent disability rating for lumbar spine degenerative disc 
disease.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the Veteran was provided 
with information as to how the VA assigns disability ratings and 
effective dates in a March 2006 letter.  

VA medical records and VA examination reports have been obtained 
and reviewed in support of the Veteran's claims.  Private medical 
records are also contained in the claims file.  The Veteran and 
his attorney have presented written statements in support of his 
claims.  All relevant records and contentions have been carefully 
reviewed.  The Board therefore concludes that the VA's duties to 
notify and assist have been met with regard to the matter decided 
herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Laws and regulations

In general, the effective date of an award based on an original 
claim for benefits is based on the filing of a claim for such 
benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. 
Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally 
awarded based on the date of receipt of the claim.  38 C.F.R. 
§ 3.1(r), 3.400.  An award of disability compensation will be 
effective on the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if the 
claim is received within one year from such date, otherwise, the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  All 
effective date determinations must be based upon the facts found, 
unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 
5110; 38 C.F.R. § 3.400.

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the 
veteran's condition with a critical eye toward the lack of 
usefulness of the body or system in question.  38 C.F.R. § 4.10.  
A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion in 
assigning the most accurate disability rating.  38 C.F.R. § 4.40.  
Although § 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The Board 
has a special obligation to provide a statement of reasons or 
bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability to 
perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful 
motion with joint or periarticular pathology and unstable joints 
due to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  Under section 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare- 
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Under the governing regulation, intervertebral disc syndrome is 
rated either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc syndrome Based on Incapacitating Episodes, 
whoever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine 
provides that a 10 percent disability rating will be assigned 
when forward flexion of the thoracolumbar spine is greater than 
60 degrees, but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees, but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or in the case of a vertebral body 
fracture with loss of 50 percent or more of the height.  The 
currently-assigned 20 percent disability rating reflects symptoms 
such as forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned when forward flexion of the thoracolumbar 
spine is 30 degrees or less; or when there is favorable ankylosis 
of the entire thoracolumbar spine.  A higher disability rating is 
warranted only in the case of unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent), or unfavorable ankylosis of the 
entire spine (100 percent).  The General Rating Formula specifies 
that the formula must be applied regardless of symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  It additionally provides 
that any associated objective neurologic abnormalities must be 
evaluated separately, under an appropriate diagnostic code.

According to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  When rating intervertebral disc 
syndrome based upon incapacitating episodes, and the 
incapacitating episodes have a total duration of at least six 
weeks during the past twelve months, a disability rating of 
60 percent is provided.  When the incapacitating episodes have a 
total duration of at least four weeks but less than six weeks 
during the past twelve months, a disability rating of 40 percent 
is provided.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past twelve months, a disability rating of 20 percent is 
awarded.  With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past twelve 
months, a 10 percent disability rating is awarded.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.

Analysis

Service connection for degenerative disc disease of the lumbar 
spine was granted effective as of the day following the Veteran's 
discharge from service.  A noncompensable disability rating was 
assigned, however, based upon the report of a January 2002 pre-
discharge examination showing that the Veteran's back was 
asymptomatic at that time.  The Veteran filed a notice of 
disagreement with that determination, asserting that he was 
experiencing symptoms and impairment related to his low back 
problems.  As noted above, in September 2006, the RO increased 
the disability rating assigned to 20 percent, based upon the 
report of an August 2006 VA examination showing limitation of low 
back motion related to the service-connected disability.  An 
effective date of August 15, 2006, reflecting the date of the VA 
examination, was assigned.

The Veteran was provided with another VA examination in February 
2003.  At that time, he reported that his back pain comes and 
goes, occurring every three months or so.  Physical therapy and 
chiropractic treatment helped.  Sit-ups and running aggravated 
the pain, otherwise he was unable to predict what activity might 
trigger a flare-up.  He reported that he was able to sit still 
for only thirty to forty-five minutes and to drive for about an 
hour only due to back pain, but that other activities such as 
bathing, walking, and stair climbing posed no problem.  Upon 
examination, he had normal standing posture and gait.  Range of 
motion exercises produced 95 degrees of flexion, 30 degrees of 
extension, right lateral flexion of 20 degrees, left lateral 
flexion of 25 degrees, right rotation of 30 degrees, and left 
rotation of 25 degrees.  The examiner commented that the Veteran 
displayed greater flexibility in the upper lumbar spine than the 
lower lumbar spine.  Muscle strength was normal, as was sensory 
testing.  There was no tenderness or spasm.  X-ray studies were 
interpreted as showing mild spondylosis and disc space narrowing 
at L2/3 and L5/S1, representing a combination of degenerative 
disc disease and degenerative joint disease.  

The report of private medical records in 2006 reflect that the 
Veteran had been experiencing pain in his low back radiating down 
his left leg since an April 2006 incident when he was raking his 
lawn.  A June 2006 magnetic resonance imaging scan revealed 
degenerative changes in the lumbar spine with disc protrusion at 
L3-4.  Nerve testing in June 2006 was interpreted as showing no 
electrodiagnostic evidence of neuropathy, plexopathy, and or 
radiculopathy involving the left lower extremity.  The records 
show that he was given two epidural steroid injections to manage 
the back pain, with excellent results.  

He then underwent another VA examination in August 2006.  The 
report reflects that the Veteran had gotten "significant low 
back pain relief" from the injections, with a third injection in 
August 2006.  Prior to the injections, however, he reported his 
pain was so bad he could not walk and had difficulty even 
standing up.  He again reported experiencing radiating pain to 
his left leg.  In addition to the injections, he took regular 
pain medication.  He reported he was working on a part-time 
basis, as a delivery driver for new vehicles during the 
summertime, and in the ski rental shop during the wintertime.  He 
continued to enjoy hunting and fishing, but had had to give up 
playing volleyball due to his back pain.  He was able to walk 
without any problems or assistive devices, but was unable to do 
sit-ups anymore.  Upon range of motion testing, he was able to 
forward flex from 0 to 48 degrees, extension was from 0 to 
30 degrees, left lateral flexion from 0 to 30, right lateral 
flexion from 0 to 32, left lateral rotation from 0 to 40, and 
right lateral rotation 0 to 38.  There was no change in the 
Veteran's pain level following repetition, and no muscle spasm 
was present.  The Veteran emphasized, however, that his 
functionality was almost entirely due to the positive effects of 
the steroid injections.

As described previously, it was the report of this August 2006 VA 
examination upon which the RO based its assessment that the 
Veteran's low back disability had increased in severity so as to 
warrant a 20 percent disability rating.  The RO adjudicators 
viewed the April 2006 lawn-raking incident as an exacerbation of 
the Veteran's service-connected low back disability and 
considered his overall low back impairment in assigning the 20 
percent disability rating.  The question before the Board now is 
whether the evidence supports the assignment of a compensable 
disability rating prior to August 2006.

Initially, we note that at no point during the applicable time 
period between April 2002, when the Veteran was discharged from 
service, and August 2006, when the RO assigned the 20 percent 
disability rating, does the evidence show that a physician 
prescribed bed rest for treatment of the Veteran's low back 
disability.  Thus, a compensable disability rating under the 
provisions of Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is not warranted at any point 
during the time period at issue.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

Similarly, we note that no objective neurologic deficit is shown 
in the medical evidence at any point in the record.  Therefore, 
consideration of a separate rating for neurologic impairment is 
not warranted either.

Applying the criteria set forth in the General Rating Formula for 
Diseases and Injuries of the Spine yields the conclusion the 
results of range of motion studies performed during the February 
2003 VA examination support the award of a 10 percent disability 
rating at that point.  Adding the range of motion results yields 
a combined range of motion of the thoracolumbar spine of 
225 degrees, which falls within the criteria set forth for a 
10 percent disability rating.  Absent greater limitation of 
motion, the report does not support a 20 percent disability 
rating.  Given the complete absence of any evidence, medical or 
otherwise, reflecting the state of the Veteran's low back between 
the January 2002 pre-discharge examination and the February 2003 
VA examination, the report of the February 2003 examination 
represents the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred.  

For this reason, the Board holds that a 10 percent disability 
rating is warranted for the Veteran's lumbar spine degenerative 
disc disease effective February 25, 2003, the date of the VA 
examination report which documents the Veteran's decreased range 
of low back motion.  

The next piece of medical evidence pertaining to the Veteran's 
low back is the series of private medical records reflecting 
treatment after the April 2006 lawn-raking incident.  The 
earliest of these reports is dated May 31, 2006.  According to 
this report, the Veteran had sought initial treatment at a local 
emergency room, had been receiving physical therapy in the 
previous two weeks from the VA, and had sought chiropractic 
treatment in the town of Norway but with no improvement in his 
low back pain and functioning.  It is unfortunate that none of 
these records are contained in the claims file and available for 
review.  However, the Board finds that a remand to obtain these 
records is unnecessary, as the information in the May 2006 report 
is adequate for purposes of assigning an effective date.

We find that the May 2006 report establishes that the Veteran's 
low back disability underwent a significant increase in severity 
in April 2006, to the extent that he sought emergency medical 
care, chiropractic care, and physical therapy.  When that did not 
solve the problem, he sought further orthopedic care, the records 
of which are of record and summarized above.  Following such 
treatment, the report of the August 2006 VA examination provides 
objective evidence as to the level of low back impairment at that 
time.  Given this evidence of significant impairment beginning at 
some point in April 2006, the Board finds that the May, June, and 
July private medical records, reflecting the diagnostic testing 
and the steroid injections, support the award of the 20 percent 
disability rating as of April 2006, to more accurately reflect 
the inception of the Veteran's increased disability and decreased 
functional impairment.  Because we do not know the exact date in 
April when the Veteran sustained the exacerbation of his service-
connected disability, and because governing regulation requires 
that a payment of monetary benefits based upon an increased award 
of compensation may not be made for any period prior to the first 
day of the calendar month following the month in which the award 
becomes effective, we arbitrarily choose the date of April 30, 
2006, so as to effect the first increased payment as of May 2006.  
38 C.F.R. § 3.31.

In conclusion, the evidence of record supports grants of an 
effective date of February 2003 for the award of a 10 percent 
disability rating for lumbar spine degenerative disc disease and 
an effective date of April 2006, for the award of a 20 percent 
disability rating.  To this extent, the Veteran's appeal is 
granted.  However, the evidence does not establish a factual 
increase in the Veteran's low back disability beyond 0 percent 
prior to February 2003 and beyond 10 percent prior to April 2006.  
The preponderance of the evidence is thus against the award of 
even earlier effective dates than those granted in this decision.  


ORDER

A 10 percent disability rating for lumbar spine degenerative disc 
disease effective as of February 25, 2003, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits; an effective date earlier than February 25, 2003 is 
denied.

A 20 percent disability rating for lumbar spine degenerative disc 
disease effective as of May 1, 2006, is granted, subject to the 
laws and regulations governing the award of monetary benefits; an 
effective date earlier than May 1, 2006, is denied.


REMAND

The claim for an increased disability rating for lumbar spine 
degenerative disc disease was previously before the Board in 
March 2006, when it was remanded for further evidentiary 
development.  Following such development, the RO granted a 
20 percent disability rating in the September 2006 decision.  
However, this grant does not represent a complete grant of the 
benefits sought on appeal.  As the Veteran has not withdrawn his 
appeal for an increased disability rating, the issue of whether a 
rating in excess of 20 percent is warranted remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).  

Although the legal posture of this claim is clear, in that the 
claim for an increased disability rating remains pending, the RO 
did not certify the matter back to the Board and has not taken 
any additional action since the September 2006 decision, in which 
a 20 percent disability rating was assigned for the Veteran's 
lumbar spine degenerative disc disease.  Thus, the most recent 
evidence of record pertaining to the condition of the Veteran's 
lumbar spine remains the report of the August 2006 VA 
examination.  It appears that the Veteran continues to receive 
both private and VA medical care.  Recent medical records would 
assist the VA in evaluating his current level of impairment.  
Furthermore, the Veteran's representative asserts that the 
Veteran's lumbar spine impairment has worsened to the point where 
a higher disability rating is warranted.  Accordingly, the case 
is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for complaints 
involving his lumbar spine since August 
2006, the date of the most recent private 
medical records contained in the file.  
After securing the necessary release(s), 
the RO should obtain these records for 
inclusion in the Veteran's claims file.

2.  The RO should obtain all records of VA 
medical treatment, to include physical 
therapy, afforded to the Veteran for back 
complaints subsequent to August 2006 at the 
VA Medical Center in Iron Mountain, 
Michigan, and all related VA facilities, 
for inclusion in the file.

3.  The veteran should be afforded a VA 
orthopedic examination to identify all 
impairment related to his service-connected 
lumbar spine degenerative disc disease.  
The claims folder, including all records 
received pursuant to the above requests, 
must be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the examiner 
should be conducted in conjunction with the 
examination.  All pathology and functional 
impairment involving the Veteran's lumbar 
spine should be fully described.  The 
complete rationale for any opinions 
expressed should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


